   :   >. "

Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 1 of 11 PageID #: 15

                                                                                     FILED
                            UNITED STATES DISTRICT COURT                            JAN 15 2019
                            EASTERN DISTRICT OF MISSOURI
                                                                                 U S DISTRICTCOURT
                                  EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                      ST.LOUIS


IN THE MATTER OF AN APPLICATION              )
OF THE UNITED STATES OF AMERICA              )
FOR A WARRANT TO OBTAIN                      )
RECORDS, LOCATION INFORMATION,               )
INCLUDING PRECISION LOCATION                 )      No. 4:19 MJ 1001 JMB
INFORMATION,      CELL      SITE             )
INFORMATION,     AND      OTHER              )      FILED UNDER SEAL
SIGNALING          INFORMATION               )
ASSOCIATED WITH THE CELLULAR                 )
TELEPHONE HAVING THE NUMBERS                 )
314-203-8398                                 )

                                         AFFIDAVIT

       I, Joe McKinney, your Affiant, am a Detective with the St. Charles County Police

Department currently assigned as a Task Force Officer With the United States Drug Enforcement

Administration (DEA) duly appointed according to law and acting as such.

                                        INTRODUCTION

       1.     I am a Task Force Officer (TFO) with the Drug Enforcement Administration

(DEA), St. Louis Division, and have been since January 2017. I am a sworn police officer since
                        I
                                                                                      I

August 2005 and have served with the Ballwin Police Department. During my time as· a Ballwin

Police Officer, I was detached to the St. Louis County Multi-Jurisdictional Drug Task Force.

Most currently, I am employed as a police officer by the St. Charles County Police Department.

       2.     During my tenure with DEA, the St. Louis County Multi-Jurisdictional Drug Task
                                                                                '     .


Force and as a Task Force Officer, I have been assigned to investigative teams for numerous

complex investigations of drug-trafficking organizations dealing in heroin, cocaine, marijuana,

and other controlled substances. These investigations have resulted in the seizure of heroin,
 Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 2 of 11 PageID #: 16




methamphetarnine, marijuana, other controlled substances, and weapons. I am familiar with and

have utilized normal methods of investigation, including, but not limited to, visual surveillance,

electronic surveillance, questioning of witnesses, the use of search and arrest warrants, the use of

informants, the use of pen registers, the utilization of confidential sources and the use of court-

authorized wire intercepts. My training with the Drug Enforcement Administration and as a sworn

police officer has included specific training directly related to the aforementioned investigative

techniques.

       3.      The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses.       As this affidavit is

submitted for the limited purpose of e~tablishing probable cause to locate and monitor the location

of a cellular telephone as part of a criminal investigation, it does not set forth all of my knowledge

regarding this matter.

       4.      Upon information and belief, and as explained in greater detail below, the Sprint

cellular telephone bearing number (314) 203-8398,         a device   subs~ribed   to Clayton Huston,

address of 3511 Wisconsin A venue, St. Louis, Missouri 63118, hereafter subject cellular telephone

#1 which is being utilized by Steven GARNER, hereinafter "GARNER" has been used, and is

presently being used, in connection with the commission of offenses involving ongoing violations

of Title 21, United States Code, Sections 841(a)(l) and 846 (hereinafter referred to as the "subject

offenses") by Steven GARNER and others known and unknown.

       5.      The present affidavit is being submitted in connection with an application of the

Government for a warrant and order authorizing agents/~fficers of the investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location information,


                                                  2
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 3 of 11 PageID #: 17




-including precision location information, cell site location informatiol!, and other signaling

information, including pen register information, in an effort to locate and monitor the locations

of subject cellular telephone #1.

        6.     Y oU.r affiant further states that there is probable cause to believe that the location

information associated with subject cellular telephone #1 will lead to evidence of the subject

offenses as well as to the identification of individuals who are engaged in the commission of those

criminal offense and related crimes.

                             INVESTIGATION AND PROBABLE CAUSE

        7.     The source of your affiant's information and the grounds for his belief are as follows,

and based on your affiant's personal knowledge, knowledge provided to your affiant by other

officer(s) of the United States Probation Office, the United States Marshal Service, as well as

information provided by a Defendant (hereinafter referred to as "Defendant"), following her arrest       1




in September 2018.

        8.     On September 27, 2018, the United States Probation Office conducted a search of

Steven GARNER's and Defendant's residence located at 4419 Dewey Avenue, St. Louis,

Missouri 63116, in accordance with their supervised released conditions by the sentencing judge.

During the search of their residence, Defendant admitted that GARNER resides with her and that

they are both on the lease of the residence. Defendant is currently under supervision with the

Umted States Probation Office in the Eastern District of Missouri. In addition, during the search

of the residence, the search team found numerous personal items that belonged to GARNER.

During the search of the residence, the United States Probation Office discovered and confiscated

drug paraphernalia, approximately 52.5 grams of suspected methamphetamine, two firearms


                                                  3
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 4 of 11 PageID #: 18




(Ruger LCP .380 handgun and Walther PPX 9mm handgun), cell phones, one tablet, and US

currency. As a result, Defendant was taken into custody for her probation violation.

       9.      On January 3, 2019, Defendant participated in a proffer at the Federal Courthouse

at the Eastern District of Missouri. While speaking with Defendant, she stated that she and

GARNER are in a romantic relationship and she is currently pregnant with his child.     Defendant

stated she contacts, GARNER at the subject cellular telephone #1. Defendant further stated

GARNER is currently receiving approximately three (3) to five (5) pounds ofmethamphetamine

every couple of days from a Source of Supply (SOS) in Arizona.             Defendant stated, once

GARNER received the methamphetamine, he would break it down into various quantities for sale.

Defendant also stated GARNER would utilize multiple cellular phones at any given time. During

the proffer, Defendant stated GARNER was residing with his friend, Chris Herbert.

       10.    GARNER has an extensive criminal history to include Unlawful Use of Weapon,

Possession of Controlled Subst(;lnce, Assault   2nd   Degree, Possession of Drug Paraphernalia and

Traffic in Drug 2nd Degree. In addition, GARNER has an outstanding arrest warrant through the

United States District Court of the Eastern District of Missouri for a probation violation.

Recently, GARNER was involved in a separate DEA investigation in which GARNER arrived at

a residence that was later served with a federal search warrant regarding the distribution of

methamphetamine.

       11.    Administrative subpoenas served to Sprint for phone records revealed the

subscriber address for subject cellular telephone #1, was 3511 Wisconsin, St. Louis, Missouri

63118. According to law enforcement databases, it is a past known address used by GARNER.

An individual currently incarcerated in the Missouri Department of Corrections, by the name of


                                                 4
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 5 of 11 PageID #: 19




Clinton Huson, has a past known address of 622 Courtois, St. Louis Missouri, which is also an

address know to law enforceme:µt that was used by GARNER. Law enforcement believes the

subscriber name for subject cellular telephone #1, Clayton Huston, was derived from the name

Clinton Huson and is not a real person. According to law enforcement databases, the name Clayton

Huston is not associated with the address 3511 Wisconsin, St. Louis, Missouri 63118. According

to the State of Missouri Department of Revenue, investigators were unable to locate the name

Clayton Huston.

       12.     I know from my training and experience, that is common for drug traffickers to use

fictitious names and to utilize multiple phones to compartmentalize their communications between

individuals in an attempt to insulate themselves from detection by law enforcement.

       13.    Investigators obtained toll records for subject cellular telephone #1. An analysis

of those records indicated subject cellular telephone #1 was in contact with an Arizona based

telephone number from early December 2018 to early January 2019.       Administrative subpoena

served on SPRINT in regards to the j\rizona based phone number in contact subje~t cellular

telephone #1 confirmed through toll analysis that the Arizona based phone number is likely

located and being used:in Arizona.

       14.    During a recorded prison telephone call to subject cellular telephone #1,

GARNER explains to the caller that he just paid eighteen hundred dollars for a "whole one".

GARNER then stated his "homeboy" just got out of jail in Arizona. Based on my training and
                                                                                           '

experience, when GARNER explains that he just paid eighteen hundred dollars for a whole one, .

I believe GARNER is referring to pound quantity of methamphetamine. Additionally on this

recorded phone call, there was an advisory played during the beginning of the phone call and


                                               5
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 6 of 11 PageID #: 20




periodically throughout the call explaining that this phone call is from a correctional intuition and

may be subject to recording and motoring at any time.

        15.    The investigation to date, including the above information, illustrates that

GARNER is utilizing subject cellular telephone #1 to facilitate drug trafficking activities,

including the distribution of methamphetamine within the Eastern District of Missouri. The PLI
                                                                       \

                                                                  '
would assist investigators in identifying co-conspirators, identifying possible locations where

drugs and drug proceeds are stored, discovering assets purchased with drug proceeds, and methods

used by members of the organization in conducting their illegal activities. This lmowledge would

assist law enforcement in collecting/seizing evidence of the subject offenses.

        16.    Based on the investigation to date, your affiant states that there is probable cause to

believe that subject cellular telephone #1 is being used in connection with the commission of

offenses involving ongoing violations of Title 21, United States Code, Section(s) 841(a)(l) and

846 (the subject offenses).   It is critical that the investigative team be able to locate and monitor

the movements of subject cellular telephone #1 thereby assisting in the identification of the co-

cc;mspirators and the seizure of controlled substances.    Your affiant believes that the requested

authorization would be a valuable asset in achieving the overall goals of the investigation.

                          INVESTIGATIVE CONSIDERATIONS AND TECHNIQUES

       17.     Based on my lmowledge, training, and experience, as well as information provided

by investigators with specialized experience relating to cellular telephone technology, I am aware

of the following facts and considerations:

       A.      Wireless phone providers typically ·generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.


                                                 6
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 7 of 11 PageID #: 21




Such information can include log files, and messaging logs showing all activity on a particular

account, such as local and long distance telephone· connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing
                                  '-


information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

          B.   Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.        For example, when a

cellular device is used to make or receive a call, text message or other comm~cation, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used ·

to process that contact.   Wireless providers maintain information, including the corresponding

cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.    Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.

          C.   Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

          D.   Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The


                                                  7
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 8 of 11 PageID #: 22




provider could have this information because each cellular device has one or more unique

identifiers embedded inside it.       Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEI").

When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the cellular antenna or tower in order to obtain service, and the cellular antenna or

tower records those identifiers.

        E.       Wireless providers also maintain business    r~cords   and subscriber information for

particular   ~ccounts.   This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       F.        Providers of cellular telephone service also typically have technicai capabilities that
        I
allow them to collect and generate more precise location information than that provided by cell


                                                   8
                  (
                  \,
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 9 of 11 PageID #: 23




site location records. This information is sometimes referred to as E-911 Phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred
                                       j                                      .


to as "precision location information" or "PLI" data. E-911 Phase II data provides relatively
                                                                                    I
precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device's signal using data from several of

the provider's cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

        18.    In order to locate subject cellular telephone #1 and monitor the movements of the

phones, the investigative agency(ies), and other authori'zed federal/state/local law enforcement

agencies, may need to employ one or more techniques described in this affidavit and in the

application of the government.             The investigative . agency(ies ), and other authorized

federal/state/local law enforcement agencies, may seek a warrant to compel T-Mobile, Verizon,

any telecommunication service providers reflected in Attachment 1, to include providers of any

type of wire and/or electronic communications      (herein incorporated by reference), and any other

applicable service providers, to provide precision location information, including Global Position

System information (if available), transactional records, including cell site location information,

and pen register and trap-and-trace data.

       19.     None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically

have not been limited to daytime use only.     Furthermore, the criminal conduct being investigated

is not limited to the daytime.   Therefore, the fact that the present application requests a warrant


                                                  9
Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 10 of 11 PageID #: 24




based on probable cause should not limit the use of the requested investigative techniques to

daytime use only.        Accordingly, the investigative agency(ies), and other authorized

federaVstate/local law enforcement agencies, request the ability to employ these investigative

techniques at any time, day or night.

       20.     The monitoring of the location of subject cellular telephone #1 by one or more of

the methods descnbed herein will begin within ten (10) days of the date of issuance of the
                         ~                                                      .
requested Warrant and Order.

                                          CONCLUSION

       21.     Based on the above information, there is probable cause to believe that subject

cellular telephone #1 contillue to be used to promote and facilitate a conspiracy to distribute

controlled substances and the requested authorization would provide relevant evidence of the

conspiracy.   There is likewise probable cause to conclude that locating and monitoring the

movements of subject cellular telephone #1 will lead to the relevant evidence concerning
                                                                        '

violations of Title 21, United States Code, Section(s) 841(a)(l) and 846.




DATE



Sworn to and subscribed before me this



                                                             . BODENHAUSEN
                                                           ED STATES MAGISTRATE JUDGE
        Case: 4:19-mj-01001-JMB Doc. #: 1-1 Filed: 01/15/19 Page: 11 of 11 PageID #: 25
                     LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                         SPRINT
                                                          and
 01 Communications                Egyptian Telephone            Mid-Atlantic                     Socket Telecom
Access Line Communication         Electric Lightwave, Inc.      Midvale Telephone Exchange       Spectrum
ACN,lnc.                         Empire Paging                  Mobile Communications            SPRINT
ACS                              Ernest Communications          Mound Bayou Telephone Co.        SRT Wireless
Aero Communications, Inc. (IL)    EZ Talk Communications        Mpower Communications            Star Telephone Company
Afford A Phone                   FDN Communications             Navigator                      · Start Wireless
Airvoice Wireless_               Fibernit Comm                      Telecommunications           Sugar Land Telephone
Alaska Communications            Florida Cell Service           NE Nebraska Telephone            Sure West Telephone Company
Alhambra-Grantfx Telephone       Florida Digital Network        Netlink Comm                     Talk America
Altice USA                       Focal Comrn,unications         Network Services                 Tele Touch Comm
AmeriTel                         Frontier Communications        Neustar                          Telecorp Comm
AOL Corp.                        FuzeBox, Inc.                  Neutral Tandem                   Telepak
Arch Communication               Gabriel Comm                   Nex-Tech Wireless                Telispire PCS
AT&T                             Galaxy Paging                  Nexus Communications             Telnet Worldwide
AT&T Mobility                    Global Ccrmmunications         NII Comm                         Tex-Link Comm
BellAliant                       Global Eyes Communications     North Central Telephone          Time Warner Cable
Big River Telephone              Global Naps                    North State Comm                 T-Mobile
Birch Telecom                    Grafton Telephone Company      Northcoast Comr,0.unications     Total Call International
Blackberry Corporation           Grand River                    Novacom                          Tracfone Wireless
Brivia Communications            Grande Comm                    Ntera                            Trinity International
Broadview Networks               Great Plains Telephone         NTS Communications               U-Mobile
Broadvox Ltd.                    Harrisonville Telephone Co.    Oklahoma City SMSA               United Telephone of MO
Budget Prepay                    Heartland Communications       ONE Communications               United Wireless
Bulls Eye Telecom                Hickory Telephone              ONSTAR                           US Cellular
Call Wave                        Huxley Communications          Optel Texas Telecom              US Communications
Cbeyond Inc.                     iBasis · ·                     Orion Electronics               USLEC
CCPR Services                    IDT Corporation                PacBell                         US Link
Cellco Partnership,              Illinois Valley Cellular       PacWest Telecom                  US West Communications
  d/b/a SPRINT                   Insight Phone                  PAETEC Communications           USA Mobility
Cellular One                     Integra                        Page Plus Communications        VarTec Telecommunications
Cellular South                   Iowa Wireless                  Page Mart, Inc.                 Verisign
Centennial Communications        IQ Telecom                     Page Net Paging                 SPRINT Telephone Company
CenturyLink                      J2 Global Communications       Panhandle Telephone              SPRINT
Charter Communications           Leap Wireless 'International   Peerless Network                Viaero Wireless
Chickasaw Telephone              Level 3 Cqmmunications         Pineland Telephone              Virgin Mobile
Choctaw Telephone Company        Locus Communications           PhoneTech                       Vonage Holdings
Cimco Cothm                      Logix Communications           PhoneTel                        Wabash Telephone
Cincinnati Bell                  Longlines Wireless             Preferred Telephone             Wave2Wave Communications
Cinergy Coµnnunications          Los Angeles Cellular           Priority Communications         Weblink Wireless
Clear World Communication        Lunar Wireless                 Puretalk                        Western Wireless
Com-Cast Cable Comm.             Madison River                  RCNTelecom                      Westlink Communications
Commercial Communications        · Communications               RNK Telecom                     WhatsApp                  ·.
Consolidated Communications      Madison/Macoupin Telephone     QWEST Communications            Windstream Communications
Cox Communications                 Company                      Sage Telecom                    Wirefly
Cricket Wireless                 Mankato Citizens Telephone     Seren Innovations               XFinity
Custer Telephone Cooperative     Map Mobile Comm                Shentel                         XO Communications
DBS Communications               Marathon Comm                  SigecomLLC                      Xspedius
Delta Communications             Mark T~ain Rural               Sky Tel Paging                  Yakdin Valley Telephone
Detroit Cellular                 Max-Tel Communications         Smart Beep Paging               YMAX Communications
Dobson Cellular                  SPRINT                         Smart City Telecom              Ztel Communications
                                 Metro Teleconnect




        ATTACHMENT 1, TO INCLUDE PROVIDERS OFANY TYPE OF WIRE AND/OR
        ELECTRONIC COMMUNICATIONS                      Last Update: 06/21/2018
